


110 HR 4016 IH: Unemployment Insurance for Survivors

U.S. House of Representatives
2007-10-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4016
		IN THE HOUSE OF REPRESENTATIVES
		
			October 31, 2007
			Ms. Roybal-Allard
			 (for herself and Mr. Poe) introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To provide unemployment insurance to those who are
		  separated from their employment as a result of domestic violence, dating
		  violence, sexual assault, or stalking.
	
	
		1.Short titleThis Act may be cited as the
			 Unemployment Insurance for Survivors
			 Act of 2007.
		2.DefinitionsIn this Act, except as otherwise expressly
			 provided:
			(1)CommerceThe
			 terms commerce and industry or activity affecting
			 commerce have the meanings given the terms in section 101 of the Family
			 and Medical Leave Act of 1993 (29 U.S.C. 2611).
			(2)Dating
			 violenceThe term dating violence has the meaning
			 given the term in section 40002 of the Violence Against Women Act of 1994 (42
			 U.S.C. 13925).
			(3)Domestic
			 violenceThe term domestic violence has the meaning
			 given the term in section 40002 of the Violence Against Women Act of 1994 (42
			 U.S.C. 13925).
			(4)Domestic
			 violence coalitionThe term domestic violence
			 coalition means a nonprofit, nongovernmental membership organization
			 that—
				(A)consists of the
			 entities carrying out a majority of the domestic violence programs carried out
			 within a State;
				(B)collaborates and
			 coordinates activities with Federal, State, and local entities to further the
			 purposes of domestic violence intervention and prevention; and
				(C)among other
			 activities, provides training and technical assistance to entities carrying out
			 domestic violence programs within a State, territory, political subdivision, or
			 area under Federal authority.
				(5)Employ;
			 StateThe terms employ and State have
			 the meanings given the terms in section 3 of the Fair Labor Standards Act of
			 1938 (29 U.S.C. 203).
			(6)Employee
				(A)In
			 generalThe term employee means any person employed
			 by an employer. In the case of an individual employed by a public agency, such
			 term means an individual employed as described in section 3(e)(2) of the Fair
			 Labor Standards Act of 1938 (29 U.S.C. 203(e)(2)).
				(B)BasisThe
			 term includes a person employed as described in subparagraph (A) on a full- or
			 part-time basis, for a fixed time period, on a temporary basis, pursuant to a
			 detail, or as a participant in a work assignment as a condition of receipt of
			 Federal or State income-based public assistance.
				(7)EmployerThe
			 term employer—
				(A)means any person
			 engaged in commerce or in any industry or activity affecting commerce who
			 employs 15 or more individuals; and
				(B)includes any person
			 acting directly or indirectly in the interest of an employer in relation to an
			 employee, and includes a public agency that employs individuals as described in
			 section 3(e)(2) of the Fair Labor Standards Act of 1938, but does not include
			 any labor organization (other than when acting as an employer) or anyone acting
			 in the capacity of officer or agent of such labor organization.
				(8)Employment
			 benefitsThe term employment benefits means all
			 benefits provided or made available to employees by an employer, including
			 group life insurance, health insurance, disability insurance, sick leave,
			 annual leave, educational benefits, and pensions, regardless of whether such
			 benefits are provided by a practice or written policy of an employer or through
			 an employee benefit plan, as defined in section 3(3) of the
			 Employee Retirement Income Security Act of
			 1974 (29 U.S.C. 1002(3)).
			(9)Parent; son or
			 daughterThe terms parent and son or
			 daughter have the meanings given the terms in section 101 of the Family
			 and Medical Leave Act of 1993 (29 U.S.C. 2611).
			(10)PersonThe
			 term person has the meaning given the term in section 3 of the
			 Fair Labor Standards Act of 1938 (29 U.S.C. 203).
			(11)Sexual
			 assaultThe term sexual assault has the meaning
			 given the term in section 40002 of the Violence Against Women Act of 1994 (42
			 U.S.C. 13925).
			(12)Sexual assault
			 coalitionThe term sexual assault coalition means a
			 nonprofit, nongovernmental membership organization that—
				(A)consists of the
			 entities carrying out a majority of the sexual assault programs carried out
			 within a State;
				(B)collaborates and
			 coordinates activities with Federal, State, and local entities to further the
			 purposes of sexual assault intervention and prevention; and
				(C)among other
			 activities, provides training and technical assistance to entities carrying out
			 sexual assault programs within a State, territory, political subdivision, or
			 area under Federal authority.
				(13)StalkingThe
			 term stalking has the meaning given the term in section 40002 of
			 the Violence Against Women Act of 1994 (42 U.S.C. 13925).
			(14)Victim of
			 domestic violence, dating violence, sexual assault, or
			 stalkingThe term victim of domestic violence, dating
			 violence, sexual assault, or stalking includes a person who has been a
			 victim of domestic violence, dating violence, sexual assault, or stalking and a
			 person whose family or household member has been a victim of domestic violence,
			 dating violence, sexual assault, or stalking.
			(15)Victim services
			 organizationThe term victim services organization
			 means a nonprofit, nongovernmental organization that provides assistance to
			 victims of domestic violence, dating violence, sexual assault, or stalking, or
			 to advocates for such victims, including a rape crisis center, an organization
			 carrying out a domestic violence program, an organization operating a shelter
			 or providing counseling services, or an organization providing assistance
			 through the legal process.
			3.PurposesThe purposes of this Act are, pursuant to
			 the affirmative power of Congress to enact legislation under the portions of
			 section 8 of article I of the Constitution relating to laying and collecting
			 taxes, providing for the general welfare, and regulation of commerce among the
			 several States, and under section 5 of the 14th amendment to the
			 Constitution—
			(1)to promote the
			 national interest in reducing domestic violence, dating violence, sexual
			 assault, and stalking by enabling victims of domestic violence, dating
			 violence, sexual assault, or stalking to maintain the financial independence
			 necessary to leave abusive situations, achieve safety, and minimize the
			 physical and emotional injuries from domestic violence, dating violence, sexual
			 assault, or stalking, and to reduce the devastating economic consequences of
			 domestic violence, dating violence, sexual assault, or stalking to employers
			 and employees;
			(2)to
			 promote the national interest in ensuring that victims of domestic violence,
			 dating violence, sexual assault, or stalking can recover from and cope with the
			 effects of such victimization and participate in the criminal and civil justice
			 processes without fear of adverse economic consequences;
			(3)to minimize the
			 negative impact on interstate commerce from dislocations of employees and
			 harmful effects on productivity, loss of employment, health care costs, and
			 employer costs, caused by domestic violence, dating violence, sexual assault,
			 or stalking, including intentional efforts to frustrate the ability of women to
			 participate in employment and interstate commerce;
			(4)to promote the
			 purposes of the 14th amendment to the Constitution by preventing sex-based
			 discrimination and discrimination against victims of domestic violence, dating
			 violence, sexual assault, or stalking in unemployment insurance, by addressing
			 the failure of existing laws to protect the employment rights of victims of
			 domestic violence, dating violence, sexual assault, or stalking, by protecting
			 their civil and economic rights, and by furthering the equal opportunity of
			 women for economic self-sufficiency and employment free from discrimination;
			 and
			(5)to accomplish the
			 purposes described in paragraphs (1) through (4) by providing unemployment
			 insurance to those who are separated from their employment as a result of
			 domestic violence, dating violence, sexual assault, or stalking, in a manner
			 that accommodates the legitimate interests of employers and protects the safety
			 of all persons in the workplace.
			4.Unemployment
			 compensation and training provisions
			(a)Unemployment
			 compensationSection 3304 of the Internal Revenue Code of 1986
			 (relating to approval of State unemployment compensation laws) is
			 amended—
				(1)in subsection
			 (a)—
					(A)in paragraph (18),
			 by striking and at the end;
					(B)by redesignating
			 paragraph (19) as paragraph (20); and
					(C)by inserting after
			 paragraph (18) the following new paragraph:
						
							(19)compensation
				shall not be denied where an individual is separated from employment due to
				circumstances resulting from the individual’s experience of domestic violence,
				dating violence, sexual assault, or stalking, nor shall States impose
				additional conditions that restrict the individual’s eligibility for or receipt
				of benefits beyond those required of other individuals who are forced to leave
				their jobs or are deemed to have good cause for voluntarily separating from a
				job in the State; and
							;
				and
					(2)by adding at the
			 end the following new subsection:
					
						(g)ConstructionFor
				purposes of subsection (a)(19)—
							(1)DocumentationIn
				determining eligibility for compensation due to circumstances resulting from an
				individual’s experience of domestic violence, dating violence, sexual assault,
				or stalking—
								(A)States shall
				adopt, or have adopted, by statute, regulation, or policy a list of forms of
				documentation that may be presented to demonstrate eligibility; and
								(B)presentation of
				any one of such forms of documentation shall be sufficient to demonstrate
				eligibility, except that a State may require the presentation of a form of
				identification in addition to the written statement of claimant described in
				paragraph (2)(G).
								(2)List of forms of
				documentationThe list referred to in paragraph (1)(A) shall
				include not less than 3 of the following forms of documentation:
								(A)An order of
				protection or other documentation issued by a court.
								(B)A police report or
				criminal charges documenting the domestic violence, dating violence, sexual
				assault, or stalking.
								(C)Documentation that
				the perpetrator has been convicted of the offense of domestic violence, dating
				violence, sexual assault, or stalking.
								(D)Medical
				documentation of the domestic violence, dating violence, sexual assault, or
				stalking.
								(E)Evidence of
				domestic violence, dating violence, sexual assault, or stalking from a
				counselor, social worker, health worker, or domestic violence shelter
				worker.
								(F)A written
				statement that the applicant or the applicant’s minor child is a victim of
				domestic violence, dating violence, sexual assault, or stalking, provided by a
				social worker, member of the clergy, shelter worker, attorney at law, or other
				professional who has assisted the applicant in dealing with the domestic
				violence, dating violence, sexual assault, or stalking.
								(G)A written statement
				of the claimant.
								(3)Domestic
				violence, dating violence, sexual assault, and stalking
				definedThe terms domestic violence, dating
				violence, sexual assault, and stalking have
				the meanings given such terms in section 3 of the Security and Financial
				Empowerment
				Act.
							.
				(b)Unemployment
			 compensation personnel trainingSection 303(a) of the
			 Social Security Act (42 U.S.C. 503(a))
			 is amended—
				(1)by redesignating
			 paragraphs (4) through (10) as paragraphs (5) through (11), respectively;
			 and
				(2)by inserting after
			 paragraph (3) the following new paragraph:
					
						(4)Such methods of
				administration as will ensure that—
							(A)applicants for
				unemployment compensation and individuals inquiring about such compensation are
				adequately notified of the provisions of subsections (a)(19) and (g) of section
				3304 of the Internal Revenue Code of 1986 (relating to the availability of
				unemployment compensation for victims of domestic violence, dating violence,
				sexual assault, or stalking); and
							(B)claims reviewers
				and hearing personnel are adequately trained in—
								(i)the nature and
				dynamics of domestic violence, dating violence, sexual assault, or stalking (as
				such terms are defined in section 3 of the Security and Financial Empowerment
				Act); and
								(ii)methods of
				ascertaining and keeping confidential information about possible experiences of
				domestic violence, dating violence, sexual assault, or stalking (as so defined)
				to ensure that—
									(I)requests for
				unemployment compensation based on separations stemming from domestic violence,
				dating violence, sexual assault, or stalking (as so defined) are reliably
				screened, identified, and adjudicated; and
									(II)full
				confidentiality is provided for the individual’s claim and submitted evidence;
				and
									.
				(c)TANF personnel
			 trainingSection 402(a) of the Social Security Act (42 U.S.C. 602(a)) is
			 amended by adding at the end the following new paragraph:
				
					(8)Certification
				that the State will provide information to victims of domestic violence, dating
				violence, sexual assault, or stalkingA certification by the
				chief officer of the State that the State has established and is enforcing
				standards and procedures to—
						(A)ensure that
				applicants for assistance under the program and individuals inquiring about
				such assistance are adequately notified of—
							(i)the provisions of
				subsections (a)(19) and (g) of section 3304 of the Internal Revenue Code of
				1986 (relating to the availability of unemployment compensation for victims of
				domestic violence, dating violence, sexual assault, or stalking); and
							(ii)assistance made available by the State to
				victims of domestic violence, dating violence, sexual assault, or stalking (as
				such terms are defined in section 3 of the Unemployment for Survivors Act of
				2007);
							(B)ensure that case
				workers and other agency personnel responsible for administering the State
				program funded under this part are adequately trained in—
							(i)the nature and
				dynamics of domestic violence, dating violence, sexual assault, or stalking (as
				so defined);
							(ii)State standards
				and procedures relating to the prevention of, and assistance for individuals
				who experience, domestic violence, dating violence, sexual assault, or stalking
				(as so defined); and
							(iii)methods of
				ascertaining and keeping confidential information about possible experiences of
				domestic violence, dating violence, sexual assault, or stalking (as so
				defined);
							(C)if a State has
				elected to establish and enforce standards and procedures regarding the
				screening for and identification of domestic violence pursuant to paragraph
				(7), ensure that—
							(i)applicants for
				assistance under the program and individuals inquiring about such assistance
				are adequately notified of options available under such standards and
				procedures; and
							(ii)case workers and
				other agency personnel responsible for administering the State program funded
				under this part are provided with adequate training regarding such standards
				and procedures and options available under such standards and procedures;
				and
							(D)ensure that the training required under
				subparagraphs (B) and, if applicable, (C)(ii) is provided through a training
				program operated by an eligible entity (as defined in section 202(d)(2) of the
				Unemployment for Survivors Act of
				2007).
						.
			(d)Domestic
			 violence, dating violence, sexual assault, or stalking training grant
			 program
				(1)Grants
			 authorizedThe Secretary of Health and Human Services (in this
			 subsection referred to as the Secretary) is authorized to
			 award—
					(A)a grant to a
			 national victim services organization in order for such organization to—
						(i)develop and
			 disseminate a model training program (and related materials) for the training
			 required under section 303(a)(4)(B) of the Social
			 Security Act, as added by subsection (b), and under subparagraphs
			 (B) and, if applicable, (C)(ii) of section 402(a)(8) of the such Act, as added
			 by subsection (c); and
						(ii)provide technical
			 assistance with respect to such model training program; and
						(B)grants to State,
			 tribal, or local agencies in order for such agencies to contract with eligible
			 entities to provide State, tribal, or local case workers and other State,
			 tribal, or local agency personnel responsible for administering the temporary
			 assistance to needy families program established under part A of title IV of
			 the Social Security Act in a State or
			 Indian reservation with the training required under subparagraphs (B) and, if
			 applicable, (C)(ii) of such section 402(a)(8).
					(2)Eligible entity
			 definedFor purposes of paragraph (1)(B), the term eligible
			 entity means an entity—
					(A)that is—
						(i)a
			 domestic violence coalition or sexual assault coalition;
						(ii)a
			 victim services organization with recognized expertise in the dynamics of
			 domestic violence, dating violence, sexual assault, or stalking whose primary
			 mission is to provide services to victims of domestic violence, dating
			 violence, sexual assault, or stalking, such as a rape crisis center or domestic
			 violence program; or
						(iii)an
			 organization with demonstrated expertise in State or county welfare laws and
			 implementation of such laws and experience with disseminating information on
			 such laws and implementation, but only if such organization will provide the
			 required training in partnership with an entity described in clause (i) or
			 (ii); and
						(B)that—
						(i)has
			 demonstrated expertise in both domestic violence and sexual assault, such as a
			 joint domestic violence and sexual assault coalition; or
						(ii)will provide the
			 required training in partnership with an entity described in clause (i) or (ii)
			 of subparagraph (A) in order to comply with the dual domestic violence and
			 sexual assault expertise requirement under clause (i).
						(3)ApplicationAn
			 entity seeking a grant under this subsection shall submit an application to the
			 Secretary at such time, in such form and manner, and containing such
			 information as the Secretary specifies.
				(4)Reports
					(A)Reports to
			 CongressThe Secretary shall annually submit a report to Congress
			 on the grant program established under this subsection.
					(B)Reports
			 available to publicThe Secretary shall establish procedures for
			 the dissemination to the public of each report submitted under subparagraph
			 (A). Such procedures shall include the use of the Internet to disseminate such
			 reports.
					(5)Authorization of
			 appropriations
					(A)AuthorizationThere
			 are authorized to be appropriated—
						(i)$1,000,000 for
			 fiscal year 2008 to carry out the provisions of paragraph (1)(A); and
						(ii)$12,000,000 for
			 each of fiscal years 2009 through 2011 to carry out the provisions of paragraph
			 (1)(B).
						(B)Three-year
			 availability of grant fundsEach recipient of a grant under this
			 subsection shall return to the Secretary any unused portion of such grant not
			 later than 3 years after the date the grant was awarded, together with any
			 earnings on such unused portion.
					(C)Amounts
			 returnedAny amounts returned pursuant to subparagraph (B) shall
			 be available without further appropriation to the Secretary for the purpose of
			 carrying out the provisions of paragraph (1)(B).
					(e)Effect on
			 existing laws, etc
				(1)More protective
			 laws, agreements, programs, and plansNothing in this Act shall
			 be construed to supersede any provision of any Federal, State, or local law,
			 collective bargaining agreement, or employment benefits program or plan that
			 provides greater unemployment insurance benefits for victims of domestic
			 violence, dating violence, sexual assault, or stalking than the rights
			 established under this Act.
				(2)Less protective
			 laws, agreements, programs, and plansThe rights established for
			 victims of domestic violence, dating violence, sexual assault, or stalking
			 under this Act shall not be diminished by any more restrictive State or local
			 law, collective bargaining agreement, or employment benefits program or
			 plan.
				(f)Effective
			 dates
				(1)In
			 generalExcept as provided in paragraphs (2) and (3), the
			 amendments made by this section shall take effect 180 days after the date of
			 enactment of this Act.
				(2)Amendments
			 relating to unemployment compensation
					(A)In
			 generalIf the Secretary of Labor finds that legislation is
			 necessary in order for the unemployment compensation law of a State to comply
			 with the amendments made by subsection (a) or paragraph (1) or (2) of
			 subsection (b), then the amendments made by such subsection or paragraph (1) or
			 (2) (as the case may be) shall not apply with respect to such law until the
			 later of—
						(i)180 days after the date of enactment of
			 this Act; or
						(ii)the
			 earlier of—
							(I)the effective date
			 of any legislation which is necessary in order to bring such law into
			 compliance with the amendments made by such subsection or paragraph (1) or (2)
			 (as the case may be); or
							(II)the first day of the first calendar quarter
			 beginning after the day after the close of the first regular session of the
			 State legislature that begins after the date of enactment of this Act or that
			 began prior to such date of enactment and remains in session for at least 25
			 calendar days after such date of enactment.
							(B)Session
			 definedFor purposes of subparagraph (A)(ii), in the case of a
			 State that has a 2-year legislative session, each year of the session is
			 considered to be a separate regular session of the State legislature.
					(3)TANF
			 amendment
					(A)In
			 generalExcept as provided in subparagraph (B), the amendment
			 made by subsection (c) shall take effect on the date of enactment of this
			 Act.
					(B)Extension of
			 effective date for State law amendmentIn the case of a State plan under part A of
			 title IV of the Social Security Act
			 which the Secretary of Health and Human Services determines requires State
			 legislation in order for the plan to meet the additional requirements imposed
			 by the amendment made by subsection (c) of this section, the State plan shall
			 not be regarded as failing to comply with the requirements of the amendment on
			 the basis of the failure of the State to meet the additional requirements
			 before the 1st day of the 1st calendar quarter that—
						(i)begins after the
			 date of the enactment of this Act; and
						(ii)is
			 covered by a plan submitted by the State pursuant to section 402(a) of the
			 Social Security Act.
						
